        Case 9:18-cv-00205-DLC Document 32 Filed 08/04/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




 ROCKY BURTSFIELD,
                                                   CV 18–205–M–DLC
                       Plaintiff,

        vs.                                         ORDER

 WEYERHAEUSER COMPANY,

                       Defendant.

       Pursuant to the Parties’ Joint Stipulation of Dismissal with Prejudice (Doc.

31),

       IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees. IT IS FURTHER ORDERED

that all deadlines are VACATED and any pending motions are DENIED as moot.

The jury trial set for November 16, 2020 is VACATED.

       DATED this 4th day of August, 2020.




                                        -1-
